Appellant was convicted of the offense of "violating the prohibition law by having intoxicating liquor in his possession." We find nothing that seems to call for special comment by us.
We have read the testimony sitting en banc; and we are of the opinion, and hold, that it made a case to be decided only by the jury.
The affidavit sufficiently charged the offense for which appellant was convicted.
It was of course permissible to impeach appellant's witness Stringer by showing that he had made prior statements inconsistent with his testimony upon the trial.
We do not find that the rules governing such impeaching questions were violated in the examination of this witness.
In fact, we find, nowhere, error of a prejudicial nature to have been committed in the proceedings.
And the judgment is affirmed.
Affirmed.